DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13th, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed May 13th, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that element 114 of Sawyer is not a hollow tube is not found persuasive.
The Examiner stands by their position that guide channel 114 is a hollow tube.  The Examiner agrees that the hollow tube is formed by lateral ridges 116.  However, the lateral ridges form a hollow tubular body.  The Examiner notes that while the guide channel 114 is not fully enclosed that does not preclude it from being a hollow tube as the body is tubular in shape and hollow throughout from the proximal end to the distal end.  
Applicant additionally argues that the adaptor of Sawyer, is not capable of rotating around the endotracheal tube and the adaptor is also not capable of sliding along the distal-proximal axis of the endotracheal tube.
The Examiner notes that Applicant is arguing the intended use of their adaptor relative to the functionally recited medical tool/device.  The adaptor of Sawyer is capable of rotating around the endotracheal tube during the process of adjusting the adaptor or endotracheal tube and during the process of inserting the adaptor to the target site.  This can be performed with the cuff of Sawyer not fully inflated or completely deflated as it allows for the adaptor to move more freely within the patient’s trachea.  As a result, Applicant’s amendments and arguments are not found persuasive to overcome the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 14 recites the limitation "the medical device" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. 	This limitation should read “the medical tool” and is being interpreted as such for the purpose of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawyer et al. (US 2018/0169365).
 	Regarding claim 14, Sawyer et al. disclose an adaptor for converting a medical device into a device being compatible with a camera, the adaptor comprising a first hollow tube (110) with a distal end opening (128) and a proximal end opening (see figure below), the first hollow tube having a diameter compatible for insertion of the medical device into the first hollow tube (¶41, ¶52), wherein the adaptor further comprises a camera sealed or attached slidably along the first hollow tube (¶41, ¶52) and/or the adaptor comprises a second hollow tube (114) attached along the length of the first hollow tube (figures 1, 2, 4, 5, 9-11), the second hollow tube being capable of receiving a camera and/or a medical tool, and wherein the second hollow tube is not sealed at the distal end; and wherein the medical device is an endotracheal tube with a proximal end and a distal end (814, figures 9-11 and ¶51) or a bougie: and wherein the adaptor is capable of rotating around the endotracheal tube (¶43-44 state that the endotracheal tube is slidable and therefore has a clearance in the hollow tube to be rotated) and the adaptor is also capable of sliding along the distal-proximal axis of the endotracheal tube (¶52). 	Regarding claim 16, Sawyer et al. disclose that the adaptor comprises the second hollow tube (114) and the adaptor further comprises a third hollow tube (108), the second hollow tube being aligned and attached along the length of the first hollow tube (figures 1 and 9) and the third hollow tube being aligned and attached along the length of the first hollow tube (figures 1 and 9).
    PNG
    media_image1.png
    671
    652
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365) in view of Totz (US 2007/0017527).
 	Regarding claim 15, Sawyer et al. disclose the claimed invention except for the first hollow tube comprises a slit.
 	Totz teaches an adaptor (figures 2a-3h) wherein a first hollow tube (271) comprises a slit (298, figure 3d, ¶31 and ¶103) the slit permits lateral removal of the inserted tool/device placed within the first hollow tube (¶103).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the first hollow tube to have a slit as taught by Totz as it permits lateral removal of the inserted tool/device placed within the first hollow tube.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365) in view of Avitsian et al. (US 2014/0096766).
 	Regarding claim 17, Sawyer et al. disclose the claimed invention except for the adaptor further comprises a backbone rod attached to at least a portion of the length of the first hollow tube. 	Avitsian et al. disclose an adaptor (16) comprising a backbone rod (60/”wire” ¶47) attached to at least a portion of the length of the first hollow tube as it allows for controlling the shape/form/construct of the adaptor during and after insertion into the patient’s airway (¶47).  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the adaptor of Sawyer et al. to comprise a backbone rod as taught by Avitsian et al. as it permits the surgeon to control the shape, form, construct of the adaptor during and after insertion into the patient’s airway. 	

 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365) in view of Zhou (US 10,441,735).
 	Regarding claim 21, Sawyer et al. disclose the claimed invention except for the adaptor includes a plug insertable into and removable from the proximal end opening of the first hollow tube.
  	Zhou teaches an adaptor (100) which comprises a plug (32, figures 1A-1B) insertable into and removable from a proximal end opening (31) of a first hollow tube (30, figure 1A).  The plug seals the end of the proximal opening to prevent air leaks through the first hollow tube during ventilation (column 10, lines 24-26).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the first hollow tube of Sawyer et al. to have a plug at the proximal opening as taught by Zhou as the plug seals the end of the proximal opening to prevent air leaks through the first hollow tube during ventilation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775